Detailed Action

1.	This Office Action is responsive to the Application 17/480,491 filed 09/21/2021.  Claims 1-3 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Specification

3.	The disclosure is objected to because of the following informalities:
The specification is missing the section “Cross-Reference To Related Applications”.
Appropriate correction is required.

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

5.	Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,237,334.  

6.	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,237,334 contain every element of claims 1-3 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim Rejections - 35 USC § 103

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Limp et al. (US 2013/0347018 A1), in view of HANKO et al. (US 2015/0341694 A1), hereinafter "Limp" and "HANKO" correspondingly.

9.	As to claim 1, Limp discloses an apparatus associated with an overlay network, comprising:
one or more hardware processors (Limp [0054-0067]);
computer memory associated with the one or more hardware processors and in which are stored computer program instructions executable by the one or more hardware processors (Limp [0054-0067]), the computer program instructions comprising:
first program code to receive updates from a first content source (i.e., where software executing on the smart television can monitor playback of the media file to attempt to determine whether supplemental information is available for the media content) (Limp, [0021] and [0040]); and
(i.e., link to obtain supplemental content) at a given time (i.e., receiving metadata for generating notifications at appropriate times during media playback and if supplemental content is located that at least meets the criteria, that supplemental content can be provided to the appropriate device for presentation to the user) (Limp, [0040] and [0051]).
Limp further discloses that a management service can be used to determine supplemental content that is related to identified information in portions of identified content (see Limp [0024]) and that the content management service / content provider can determine the instance of media being displayed and a location in the media, available metadata, and other such information, and will then serve the information to be displayed on the client device (see Limp [0038] and [0040]).  Limp does not explicitly disclose “at least one update identifying first media content, and data identifying a temporal location within the first media content as measured from a start time or another defined time boundary within the first media content”.
HANKO does disclose “at least one update identifying first media content, and data identifying a temporal location within the first media content as measured from a start time or another defined time boundary within the first media content” (see Hanko [0017]).
Therefore, it would have been obvious to one having ordinary skill at the time of the invention to incorporate the teachings of HANKO with the teachings of Limp because it would enable an efficient method of retrieving auxiliary information associated with a segment of a movie based on title and timestamp - while also offloading this function server-side, thereby decreasing the processing and/or storage required client-side.

10.	Claims 2-3 are corresponding method and non-transitory computer-readable medium claims that recite similar limitations as of apparatus claim 1 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.


11.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441